Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 2, 16, 17 and 20 are objected to because of the following informalities:
	Claim 2, line 3, should “... increment the first state level to a higher level state
for the second state level ...” be “... increment the first state level to a higher level state
than the second state level ...”?
	Claim 16, line 3, “the last digital code” should correctly be -- a last digital code --.
	Claim 17, line 3, “idac” should be deleted.
	Claim 20, line 4, should “... increment the first state level to a higher level state 
for the second state level ...” be “... increment the first state level to a higher level state 
than the second state level ...”?
	
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, lines 6-8, discloses “a PN junction bias voltage”. However, it not
clear where “a PN junction bias voltage” is derived from invention Figures 2A and 3. Is “a PN junction bias voltage” the same as “reference voltage (224)” claimed in claims 1 and 18. It is also noted the specification failed to mentioned they are the same voltage.
	Claim 16, also discloses “PN junction bias voltage”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 4-14, 18 and 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4-14, 18 and 19 of prior U.S. Patent No. 11,082,010. This is a statutory double patenting rejection.

Application 17/392,062
Patent 11,082,010
Relationship
Claim 1
Claim 1
Exactly the same
Claim 2
Claim 2
Same with different wordings  
Claim 3
Claim 3
Same with different wordings  
Claim 4
Claim 4
Exactly the same
Claim 5
Claim 5
Exactly the same
Claim 6
Claim 6
Exactly the same
Claim 7 
Claim 7 
Exactly the same
Claim 8
Claim 8
Exactly the same
Claim 9
Claim 9
Exactly the same
Claim 10
Claim 10
Exactly the same
Claim 11
Claim 11
Exactly the same
Claim 12
Claim 12
Exactly the same
Claim 13
Claim 13
Exactly the same
Claim 14
Claim 14
Exactly the same
Claim 15
Claim 15
Application discloses “PN junction bias voltage”, wherein Patent discloses “a reference voltage”, which are functionally equivalent.
Claim 16
Claim 16
Application discloses “PN junction bias voltage”, wherein Patent discloses “a reference voltage”, which are functionally equivalent.
Claim 17
Claim 17
Exactly the same
Claim 18
Claim 19
Exactly the same
Claim 19
Claim 20
Exactly the same
Claim 20
Claim 21
Same with different wordings  



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 11,082,010. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the present claims are present in the claims of the prior patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843